Case: 16-11840    Date Filed: 05/17/2017   Page: 1 of 6


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 16-11840
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 0:15-cr-60172-WPD-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

HARLAN DECOSTE,
a.k.a. Money King,
a.k.a. Moneyking_111,

                                                           Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (May 17, 2017)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-11840     Date Filed: 05/17/2017    Page: 2 of 6


      Harlan Decoste appeals his sentence of 210 months of imprisonment, which

was imposed following his pleas of guilty to conspiring to defraud the United

States, 18 U.S.C. § 286; conspiring to possess 15 or more unauthorized access

devices, id. § 1029(b)(2); and possessing 15 or more unauthorized access devices,

id. § 1029(a)(3). Decoste also pleaded guilty to aggravated identity theft and the

district court imposed a mandatory consecutive sentence of 24 months, id.

§ 1028A(a)(1), (b)(2), which Decoste does not appeal. Decoste challenges the

enhancements to his sentence for causing a loss of more than $25 million, United

States Sentencing Guidelines Manual § 2B1.1(b)(1)(L) (Nov. 2015); for being a

leader of the conspiracy, id. § 3B1.1(a); for using or attempting to use a minor to

commit his offense, id. § 3B1.4; and for use of sophisticated means, id.

§ 2B1.1(b)(10)(C). We affirm.

      The district court did not clearly err in finding that Decoste caused a loss of

$26.3 million. Decoste does not contest the $14.5 million that the district court

assessed Decoste for the 29,000 items of stolen personal identification information

discovered in a house in Miramar, Florida, that served as his residence and the base

of operations for the conspiracy. The district court also attributed to Decoste $11.8

million in tax refunds claimed on fraudulent tax returns that were filed from

internet protocol address 71.206.68.241. Decoste, for the first time on appeal,

disclaims responsibility for $6.1 million of the refunds tied to the internet protocol


                                           2
               Case: 16-11840     Date Filed: 05/17/2017    Page: 3 of 6


address. He argues that the address was misused by “others who were never

identified,” but we cannot say that the district court plainly erred, see United States

v. Cobb, 842 F.3d 1213, 1221 (11th Cir. 2016), by making a contrary finding.

Decoste acknowledges that $5.7 million of the fraudulent returns incorporated

stolen identification information found in the Miramar residence, and all the

fraudulent returns reported identical occupations, wages, and amounts for

withholding and contained identical misspellings of the word “manager.” Decoste

also admitted that he used the internet protocol address to file one fraudulent tax

return and to post messages on his Instagram account and that his fingerprints and

stolen personal identification information were found on an Apple MacBook Air

computer that connected repeatedly to the internet protocol address. The district

court reasonably inferred from the evidence that Decoste was responsible for all

the fraudulent tax returns. See United States v. Almedina, 686 F.3d 1312, 1315

(11th Cir. 2012). And the calculation of Decoste’s loss amount was not based on

speculation. After hearing the evidence, the district court rejected the $80 million

loss amount proposed by the government and made a reasonable, even

conservative, estimate of loss based on the loss amounts attributable to stolen

identification information and to the fraudulent tax returns that were filed

electronically using a specific internet protocol address. See id. The district court

did not clearly err in determining that Decoste caused a loss of more than $25


                                           3
               Case: 16-11840     Date Filed: 05/17/2017    Page: 4 of 6


million and applying the corresponding 22-level enhancement to his offense level.

See U.S.S.G. § 2B1.1(b)(1)(L).

      The district court also did not clearly err in finding that Decoste was a leader

of the conspiracy. A defendant is subject to a four-level increase in his offense

level if he “was an organizer or leader of a criminal activity.” Id. § 3B1.1(a).

Decoste owned “GroundUp 111 Entertainment,” a company with no identifiable

form of income, and its articles of incorporation listed Decoste as the president and

chief executive officer and two of his conspirators in the subordinate roles of vice

president and treasurer. Decoste used the online name “MoneyKing111” and

posted messages on social media stating that he was “a boss,” “put[] people in

position,” made money “so [his] whole team be shining,” and had to “stop hangin

[sic] with workers.” Decoste’s use of the title “boss” by itself is not dispositive, see

id. § 3B1.1 cmt. n.4, but he posted with his messages photographs of items

connected to the conspiracy, such as drugs, a debit card, and expensive luxury

items from which the district court reasonably inferred that Decoste exercised

decision making authority in the criminal enterprise. Decoste also controlled his

coconspirators after investigators halted operations at the Miramar residence and

arrested Decoste for other fraudulent activities. While imprisoned, officers

recorded telephone calls in which Decoste directed coconspirators to access files

on his computer and to “handle” fraudulent filings. See United States v. Villarreal,


                                           4
               Case: 16-11840      Date Filed: 05/17/2017    Page: 5 of 6


613 F.3d 1344, 1359 (11th Cir. 2010). Decoste qualified as an organizer or leader

of the conspiracy.

      The district court did not clearly err by enhancing Decoste’s base offense

level for using his minor brother, Frantz, in the conspiracy. A two-level

enhancement is appropriate if a defendant “used or attempted to use a person less

than eighteen years of age to commit the offense or assist in avoiding detection of,

or apprehension for, the offense.” U.S.S.G. § 3B1.4. Frantz participated in the

conspiracy while still a minor. Several months before Frantz turned eighteen years

old, investigators seized from his bedroom in the Miramar residence several items

of stolen personal identification information and a debit card used to access tax

refunds obtained fraudulently. And Decoste, as leader of the conspiracy, “used” his

brother through “encouraging, . . . training, . . . recruiting, or soliciting” him to

participate in the scheme to defraud. See id. § 3B1.4 cmt. n.1. The district court

was entitled to find that Decoste enticed Frantz to join the conspiracy by allowing

him to live in the Miramar residence, by exposing him to the wealth obtainable

through the fraud scheme, and by buying him a $40,000 car. See United States v.

Taber, 497 F.3d 1177, 1181 (11th Cir. 2007).

      The district court also did not clearly err in applying a sentencing

enhancement for Decoste’s use of sophisticated means. Decoste was subject to a

two-level increase of his offense level because the methods used to execute and


                                            5
              Case: 16-11840     Date Filed: 05/17/2017    Page: 6 of 6


conceal the scheme to defraud were sophisticated. See U.S.S.G. § 2B1.1(b)(10)(C);

see also United States v. Ghertler, 605 F.3d 1256, 1267 (11th Cir. 2010). The

conspirators devised a complex method of amassing and exploiting stolen personal

identification information. See U.S.S.G. § 2B1.1 cmt. n.9(b). They collected about

30,000 items of personal identification information by photographing lists

displayed on computers, classified and stored the stolen information in electronic

files on ten computers, and selected pieces of the stolen information to report in

fraudulent tax returns. The conspirators also used sophisticated means to conceal

their crimes and to launder the proceeds. See id. They filed tax returns on different

computers containing software that hid the sender’s internet protocol address; they

communicated using email accounts created for temporary use that would later

self-destruct; they had tax refunds mailed to multiple real and fictitious addresses;

and they transferred the refunds to prepaid debit cards. Ample evidence supported

the finding that Decoste used sophisticated means to perpetuate the scheme to

defraud.

      We AFFIRM Decoste’s sentence.




                                          6